In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-19-00104-CV


                              IN THE INTEREST OF A.W., A CHILD

                           On Appeal from the County Court at Law No. 2
                                        Potter County, Texas
                   Trial Court No. 091267-2-FM, Honorable Carry Baker, Presiding

                                             June 21, 2019

                                  MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       The trial court terminated C.W.’s parental rights to her daughter, A.W., and C.W.

appealed from that order. Appointed counsel for C.W. has filed a motion to withdraw,

together with an Anders1 brief in support thereof. In the latter, counsel certified that she

diligently searched the record and concluded that the appeal was without merit. Appellate

counsel also filed a copy of a letter sent to C.W. informing her of her right to file a pro se

response. C.W. was also provided a copy of the appellate record, according to counsel.

By letter dated May 14, 2019, this Court also notified C.W. of her right to file her own brief




       1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
or response by June 3, 2019, if she wished to do so. To date no response has been

received.2

         In compliance with the principles enunciated in Anders, appellate counsel

discussed two potential areas for appeal, which included the sufficiency of the evidence

to support 1) the statutory grounds alleged and 2) termination is in the best interest of the

child. Per our obligation specified in In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas

2009, pet. denied) (citing Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005)),

we too reviewed the appellate record in search of arguable issues for appeal. None were

found.

         Per In re N.G., __ S.W.3d __, __, 2019 Tex. LEXIS 465 (Tex. May 17, 2019) (per

curiam), we also conducted an independent review of the evidence underlying the trial

court’s findings that termination was warranted under § 161.001(b)(1)(D) and (E) of the

Texas Family Code. That evidence illustrated 1) C.W. abused controlled substances

(methamphetamine) during her pregnancy with A.W., 2) A.W. was removed because she

tested positive at birth for the presence of methamphetamine, 3) after the removal of

A.W., C.W. failed to complete the services required of her to regain possession of A.W.,

4) C.W. failed or refused to submit to court ordered drug testing, 5) C.W. continued to

consume controlled substances after the birth and removal of A.W., 6) C.W. had pled

guilty in May of 2018 to the felony offense of interfering with child custody and at the time

of the final hearing, the State had moved to adjudicate her guilt for that crime, 7) C.W.

informed the Texas Department of Family and Protective Services (CPS) caseworker, via



         2C.W. earlier informed the Clerk’s office that she had not received a copy of the record. The Court
directed her to contact her attorney and file a motion, by June 13, 2019, requesting an extension of the
deadline to file a response. No such motion was filed by C.W.

                                                     2
text, that she (C.W.) desired to voluntarily relinquish her parental rights to A.W., and 8)

C.W. voluntarily relinquished her parental rights to children born prior to A.W. Combined,

this evidence is both legally and factually sufficient to support a finding warranting

termination under (D) and (E). See In re V.A., No. 07-17-00413-CV, 2018 Tex. App.

LEXIS 1521, at *10 (Tex. App.—Amarillo Feb. 27, 2018, no pet.) (mem. op.) (stating that

a parent’s continued use of drugs demonstrates an inability to provide for the child’s

emotional and physical needs and a stable environment); In re S.H., No. 07-15-00177-

CV, 2015 Tex. App. LEXIS, 9731 at *8 (Tex. App.—Amarillo Sept. 16, 2015, no pet.)

(mem. op.) (stating that “[f]rom the evidence presented, the trial court reasonably could

have reached a firm conviction W.W. had pursued a course of conduct, through her

chronic drug use, that endangered S.H.’s physical and emotional well-being” which

warranted termination under § 161.001(1)(E)).

        We concur with counsel’s representation that the appeal is meritless due to the

absence of arguable error. Accordingly, the judgment is affirmed.3




                                                                          Brian Quinn
                                                                          Chief Justice




        3We call counsel’s attention to the continuing duty of representation through the exhaustion of
proceedings, which may include the filing of a petition for review. Counsel has filed a motion to withdraw,
on which we will take no action. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).

                                                    3